Citation Nr: 0804699	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder including sleep manifestations, secondary to hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
bilateral hearing loss, tinnitus, sleep disorder, and a 
nervous condition.  

This case was previously remanded by the Board in a March 
2004 decision to afford the veteran a hearing.  In July 2004, 
the veteran presented testimony before a Veterans Law Judge 
(VLJ), a transcript of which is of record.  In an October 
2004 decision, the Board combined the issues of sleep 
disorder and nervous condition into a single issue and also 
remanded the appeal for further development.  Following the 
October 2004 Board remand, the veteran was informed in a 
December 2007 VA letter that the VLJ who conducted his 
hearing was no longer employed by the Board and was offered 
an opportunity to testify at another hearing.  38 C.F.R. 
§ 20.717.  In January 2008, the veteran responded that he 
would like to appear at a hearing before a VLJ via video 
conference at the local regional office.  The Board notes 
that the veteran was subsequently granted service connection 
for right ear hearing loss in a September 2007 RO decision.  
As such, the Board has recharacterized the hearing loss issue 
as reflected above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As such, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



